                              Case 2:17-cv-01919-JCM-BNW Document 112 Filed 06/25/19 Page 1 of 3


                          1    DARREN T. BRENNER, ESQ.
                               Nevada Bar No. 8386
                          2    NATALIE L. WINSLOW, ESQ.
                          3    Nevada Bar No. 12125
                               AKERMAN LLP
                          4    1635 Village Center Circle, Suite 200
                               Las Vegas, NV 89134
                          5    Telephone: (702) 634-5000
                               Facsimile: (702) 380-8572
                          6    Email: darren.brenner@akerman.com
                          7    Email: natalie.winslow@akerman.com
                               Attorneys for Plaintiff
                          8
                               CHRISTINA H. WANG, ESQ.
                          9    Nevada Bar No. 9713
                               FIDELITY NATIONAL LAW GROUP
                      10       2450 St. Rose Parkway, Suite 100
                               Henderson, Nevada 89074
                      11       Tel: (702) 667-3000
                               Fax: (702) 938-8721
                      12       Email: christina.wang@fnf.com
                               Attorneys for Plaintiff
                      13

                      14
                                                         UNITED STATES DISTRICT COURT
                      15
                                                                DISTRICT OF NEVADA
                      16
                               THE BANK OF NEW YORK MELLON FKA      )  Case No.: 2:17-CV-01919-JCM-PAL
                      17       THE BANK OF NEW YORK, AS TRUSTEE FOR )
                               THE CERTIFICATE HOLDERS OF CWALT,    )
                      18                                            )  STIPULATION AND ORDER TO
                               INC., ALTERNATIVE LOAN TRUST 2004-   ) EXTEND TIME FOR PLAINTIFF TO
                      19       30CB, MORTGAGE PASS-THROUGH          )
                               CERTIFICATES SERIES 2004-30CB,             FILE ITS OPPOSITION TO
                                                                    )
                      20                                            )   DEFENDANT SATICOY BAY’S
                                                        Plaintiff,  )     RENEWED MOTION FOR
                      21                                            )      SUMMARY JUDGMENT
                                                                    )             (ECF NO. 111)
                                      vs.
                      22                                            )
                                                                    )             (First Request)
                      23       JOHN FERRARO; NORTHSHORES OWNERS )
                               ASSOCIATION; RED ROCK FINANCIAL      )
                      24       SERVICES, LLC; and SATICOY BAY LLC   )
                               SERIES 3333 HILLINGDON,              )
                      25                                            )
                                                                    )
                      26                                Defendants. )
                                                                    )
                      27

                      28
  Fidelity National
    Law Group
 2450 St. Rose Parkway,
       Suite 100                                                       Page 1 of 3
Henderson, Nevada 89074
    (702) 667-3000
                              Case 2:17-cv-01919-JCM-BNW Document 112 Filed 06/25/19 Page 2 of 3


                          1            The Bank Of New York Mellon, fka The Bank Of New York, as Trustee for the Certificate
                          2    Holders of CWALT, Inc., Alternative Loan Trust 2004-30CB, Mortgage Pass-Through
                          3    Certificates Series 2004-30CB (“BNYM” or “Plaintiff”), Northshores Owners Association
                          4    (“Northshores”), Red Rock Financial Services, LLC (“Red Rock”), and Saticoy Bay LLC Series
                          5    3333 Hillingdon (“Saticoy Bay”), by and through undersigned counsel, hereby jointly submit this
                          6    stipulation and order to extend Plaintiff’s deadline to file its opposition to Saticoy Bay’s Renewed
                          7    Motion for Summary Judgment filed on June 4, 2019 (ECF 111), from June 25, 2019 to June 28,
                          8    2019.
                          9            This is the parties’ first request for an extension of this deadline, and is not intended to
                      10       cause any delay or prejudice to any party. The parties request this extension because BNYM’s
                      11       replies in support of its Motion for Summary Judgment (ECF 96) are due June 28, 2019, and this
                      12       stipulation coordinates the deadlines.
                      13            DATED this 25th day of June, 2019.
                                AKERMAN LLP                                       LEACH KERN GRUCHOW ANDERSON
                      14
                                                                                  SONG
                      15        /s/ Natalie L. Winslow
                                _____________________________                     /s/ T. Chase Pittsenbarger
                      16        DARREN T. BRENNER, ESQ.                           _____________________________
                                Nevada Bar No. 8386                               SEAN L. ANDERSON, ESQ.
                      17        NATALIE L. WINSLOW, ESQ.                          Nevada Bar No. 7259
                                Nevada Bar No. 12125                              T. CHASE PITTSENBARGER, ESQ.
                      18
                                1635 Village Center Circle, Suite 200             Nevada Bar No. 13740
                      19        Las Vegas, Nevada 89131                           2525 Box Canyon Drive
                                                                                  Las Vegas, Nevada 89128
                      20        FIDELITY NATIONAL LAW GROUP                       Attorneys for Northshores Owners Association
                      21        /s/ Christina H. Wang, Esq.
                                ____________________________
                      22
                                CHRISTINA H. WANG, ESQ.
                      23        Nevada Bar No. 9713
                                FIDELITY NATIONAL LAW GROUP
                      24        2450 St. Rose Parkway, Suite 100
                                Henderson, Nevada 89074
                      25        Attorneys for The Bank of New York Mellon,
                                fka The Bank of New York, as Trustee for the
                      26        Certificateholders of CWALT, Inc., Alternative
                                Loan Trust 2004-30CB, Mortgage Pass-
                      27        Through Certificates Series 2004-30CB
                      28
  Fidelity National
    Law Group
 2450 St. Rose Parkway,
       Suite 100                                                           Page 2 of 3
Henderson, Nevada 89074
    (702) 667-3000
                              Case 2:17-cv-01919-JCM-BNW Document 112 Filed 06/25/19 Page 3 of 3


                          1     KOCH & SCOW, LLC                          LAW OFFICES OF MICHAEL F. BOHN,
                                                                          ESQ., LTD.
                          2

                          3     /s/ Steven B. Scow                         /s/ Michael F. Bohn
                                _____________________________              _____________________________
                          4     DAVID R. KOCH, ESQ.                        MICHAEL F. BOHN, ESQ.
                                Nevada Bar No. 8830                        Nevada Bar No. 1641
                          5     STEVEN B. SCOW, ESQ.                       ADAM R. TRIPPIEDI, ESQ.
                                Nevada Bar No. 9906                        Nevada Bar No. 12294
                          6
                                11500 S. Eastern Avenue, Suite 210         2260 Corporate Circle, Suite 480
                          7     Henderson, Nevada 89052                    Las Vegas, Nevada 89074
                                Attorneys for Red Rock Financial Services, Attorneys for Saticoy Bay LLC Series 3333
                          8     LLC                                        Hillingon

                          9          IT IS SO ORDERED.
                                                               _____________________________________
                      10                                       UNITEDSTATES
                                                                       STATESDISTRICT
                                                                               MAGISTRATE     JUDGE
                                                               UNITED                    JUDGE
                      11                                                 June 27, 2019
                                                               DATED: _____________________________
                      12
                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
  Fidelity National
    Law Group
 2450 St. Rose Parkway,
       Suite 100                                                    Page 3 of 3
Henderson, Nevada 89074
    (702) 667-3000
